1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES ROBERT BRISCOE, III,                      ) Case No.: 1:19-cv-00389-DAD-JLT (HC)
                                                     )
12                  Petitioner,                      ) ORDER DIRECTING CLERK OF COURT TO
                                                     ) CHANGE NAME OF RESPONDENT
13          v.                                       )
                                                     )
14   LAURA ELDRIDGE,
                                                     )
15                  Respondent.                      )
                                                     )
16                                                   )

17          In Respondent’s opposition to motion for evidentiary hearing, filed on September 6, 2019,

18   Respondent includes in a footnote that Michael Martel is the Warden of the California Health Care

19   Facility, where Petitioner is currently house. (Doc. 42 at 1.) Respondent requests that the Court

20   substitute Michael Martel as the Respondent. (Doc. 42 at 1.) The Court notes that Michael Martel has

21   replaced Laura Eldridge as the Warden of the California Health Care Facility. Rule 25 of the Federal

22   Rules of Civil Procedure allows the successor of a public office to automatically be substituted as a

23   party. Accordingly, the Clerk of Court is DIRECTED to change the name of the Respondent to

24   Michael Martel.

25
26   IT IS SO ORDERED.

27      Dated:     October 3, 2019                            /s/ Jennifer L. Thurston
28                                                     UNITED STATES MAGISTRATE JUDGE
